Citation Nr: 1213176	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain.

6.  Entitlement to an evaluation in excess of 10 percent for tendonitis in the right ankle.

7.  Entitlement to an evaluation in excess of 10 percent for tendonitis in the left ankle.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The reopened claims of entitlement to service connection for right and left knee disabilities and entitlement to higher evaluations for chronic low back strain and tendonitis of the right and left ankles are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied service connection for right and left knee disabilities.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final.  

2.  Evidence submitted since the February 2004 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The February 2004 rating decision, which denied entitlement to service connection for right and left knee disabilities, is final.  New and material evidence has been received, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board is granting the request to reopen the claims for service connection for right and left knee disabilities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

For background purposes, the claim for service connection for right and left knee disabilities was first denied in a June 1999 rating decision.  The RO determined that the Veteran had not establish chronic right and left knee disabilities, and denied the claims.  At that time, the evidence of record consisted of the Veteran's service treatment records.

In a February 2004 rating decision, the RO reopened the claims because it had received additional service treatment records, but then denied the claims on the merits, determining that the Veteran had failed to show a chronic bilateral knee disability following service discharge, to include continuity of symptomatology.  That same month, the RO provided the Veteran with notice of the decision, along with his appellate rights.  The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case in November 2005.  The Veteran did not perfect an appeal, and thus the February 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The relevant evidence of record at the time of the February 2004 rating decision included the service treatment records and post service treatment records.  Both show complaints by the Veteran of bilateral knee pain.  However, at the time of the February 2004 rating decision, the Veteran had undergone an MRI of the right knee in January 2000 and x-rays of both knees in August 2005, and all showed normal findings.  Again, the RO denied the claim because it found the Veteran had not established a chronic bilateral knee disability from service.

The evidence received since the February 2004 rating decision includes multiple statements from the Veteran regarding continuing bilateral knee pain, and testimony that the Veteran provided at the February 2012 Board hearing, wherein he talked about his chronic bilateral knee pain.  

The Board finds that the Veteran's statements and testimony constitute new and material evidence to reopen the claims of entitlement to service connection for right and left knee disabilities.  Specifically, the Veteran has continued to complain of bilateral knee pain since service discharge.  Under the provisions of 38 U.S.C.A. § 5103A(d)(2)(A), it allows persistent or recurrent symptoms of a disability to be equivalent to a current disability.  In other words, the Board finds that the Veteran's statements and testimony of chronic and continued bilateral knee pain constitute reports of recurrent symptoms of a current disability for reopening purposes only.  See McLendon V. Nicholson, 20 Vet. App. 79 (2006).  Again, the Board must presume the credibility of this evidence for the purpose of reopening the claim.  Kutscherousky, 12 Vet. App. at 371.  Thus, the claims for service connection for right and left knee disabilities reopened.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for right knee disability is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for left knee disability is granted and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted before it can decide the issues on appeal, which reasons are explained below.

At the February 2012 Board hearing, the Veteran testified that his chronic low back strain and tendonitis in his left and right ankles had worsened since he was last examined for these disabilities (2009).  Thus, a new examination will be ordered to evaluate the severity of these disabilities  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Also at the February 2012 hearing, the Veteran testified that he was being treated by a private physician (Dr. Teach) for his ankles.  An attempt to obtain these records must be made.

The most recent VA treatment records in the claims file are from March 2010.  The treatment records since that time should be obtained and associated with the claims file.  The Veteran also reported in the substantive appeal that he was seen by VA practitioners for knee symptoms from 2002 to 2009.  These records should be obtained on remand.  

Finally, the Board finds that a VA examination is warranted in connection with the Veteran's reopened claims for service connection for right and left knee disabilities, as these disabilities meet the criteria under 38 U.S.C.A. § 5103A(d) and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For example, there is evidence of persistent or recurrent symptoms, there is evidence of in-service bilateral knee pain complaints, the current knee pain complaints may be associated with the Veteran's service, and there is insufficient evidence to decide the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a completed authorization release form so that VA can obtain the medical records from Dr. Teach for treatment involving his bilateral ankle disabilities.  The Veteran may submit these records himself.

If there are any other relevant records the Veteran wants VA to attempt to obtain in connection with his claims for service connection for right and left knee disabilities and the claims for increase for the low back and the right and left ankles that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (i) identify the specific records the AMC is unable to obtain; (ii) briefly explain the efforts that the AMC made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records from the medical center in Memphis, Tennessee from March 2010 to the present.  Also obtain VA medical records dating from 2002 to 2009.  

3.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for a VA medical examination to assess the nature and extent of his service-connected chronic low back strain and the tendonitis of the right and left ankles and determine whether the Veteran has current right and/or left knee disabilities and the possible etiology of such disability(ies).  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

As to the claims involving the Veteran's spine, right ankle, and left ankle, the examiner should conduct range of motion studies of the thoracolumbar spine, the right ankle, and the left ankle and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.

As to the claims involving the right and left knees, the examiner is asked to answer the following questions:

(i) Does the Veteran have a current disability involving the right and/or left knee?  If so, please provide a diagnosis.  If not, please provide a basis for the determination.

(ii) If the Veteran has a current disability(ies), please opine whether it is at least as likely as not (50 percent probability or higher) that it was incurred in service?  

The examining physician should provide a complete rationale for all conclusions reached.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the reopened claims of entitlement to service connection for right knee and left knee disabilities and the claims for higher evaluations for chronic low back strain, tendonitis in the right ankle, and tendonitis in the left ankle.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


